Carpenter, J.
In 1904 certain lands in the city of Grand Haven belonging to Catharine H. Young were sold in pursuance of a decree, regularly obtained, for the taxes of 1901. The sale was made to one Edward S. Craw. It was duly confirmed. The deed was regularly issued, and Craw thereafter conveyed to petitioner Blanchard. Blanchard served the notice required by sections 140, 141 of the tax law upon Mrs. Young. She failed to redeem during the time given her by law for that purpose. Thereafter Blanchard filed a petition for writ of assistance. Mrs. Young filed an. answer and cross-petition, asking for a rehearing and a setting aside of the sale, upon the ground that there was included in the general city tax for the nonpayment of which the land was sold the sum of $22,000 to pay bonds, the proceeds of *620which had been used to induce a certain manufacturing company to locate in the city of Grand Haven. She insisted that this portion of the tax was illegal and void, and that, in consequence thereof, the court was without jurisdiction to make the decree for the sale of the land in question. The trial court granted the writ of assistance prayed for by Blanchard, and dismissed Mrs. Young’s cross-petition. Subsequently a petition was filed on behalf of Mrs. Young praying relief upon the ground that she was a mentally incompetent person. The trial court withheld his decision of this petition until the disposition of this appeal.
The single question for our determination is that already indicated: Did the fact that an illegal item was included in the taxes for which the land was sold deprive the trial court of jurisdiction ? The argument of counsel for Mrs. Young goes this far, and this far only, viz., that it is illegal to tax the inhabitants of a municipality to raise a bonus to induce manufacturers to locate therein. That argument is not helpful. It only proves that included in the taxes for which this land was sold was an illegal item. The question is not whether there was included an illegal item among those taxes, for that is conceded. The question is: Did the court have jurisdiction ? The argument that the item was illegal proves, not that the court lacked jurisdiction, but that it improperly determined a question which it had jurisdiction to determine. It is clear to us that the court possessed ample jurisdiction to enter the decree. Neither the validity nor the binding force of that decree is affected by the circumstance that any question involved was erroneously determined.
The decision of the trial court was correct, and is affirmed. The order of affirmance will be entered without prejudice to the disposition of the question raised by the petition praying relief upon the ground that Mrs. Young is mentally incompetent.
Grant, O. J., and Blair, Montgomery, and McAl-VAY, JJ., concurred.